

116 HR 5566 IH: Patient Fairness Act of 2020
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5566IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. Davidson of Ohio (for himself, Mr. Gaetz, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to allow all individuals to contribute to health savings
			 accounts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Patient Fairness Act of 2020. 2.Modifications to health savings accounts (a)All individuals allowed deductions for contributionsSection 223(a) of the Internal Revenue Code of 1986 is amended by striking who is an eligible individual for any month during the taxable year.
 (b)No limitation on purchasing health coverageSection 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking subparagraphs (B) and (C) and the last sentence of subparagraph (A).
			(c)Increase in contribution limits
 (1)In generalSection 223(b)(1) of such Code is amended by striking the sum of the monthly and all that follows through the period at the end and inserting  the sum of $8,000 (twice such amount in the case of a joint return), plus $3,000 (twice such amount in the case of a joint return) for each dependent (within the meaning of subsection (d)(2)) of the taxpayer..
 (2)Additional contributions for individuals 55 or olderSection 223(b)(3) of such Code is amended to read as follows:  (3)Additional contributions for individuals 55 or olderIn the case of an individual who has attained age 55 before the close of the taxable year, the applicable limitation under paragraph (1) shall be increased by $3,000 ($6,000 in the case of a joint return by two individuals, both of whom have so attained such age)..
 (d)Treatment of amounts transferred to relatives after death of account beneficiarySection 223(f)(8) of the Internal Revenue Code of 1986 is amended by adding the following new subparagraph:
				
 (C)Exception for relativesIf the person receiving the interest described in subparagraph (B)(i) is a relative of the deceased, subparagraph (B) shall not apply to the extent that the amount received is paid into a health savings account of such relative not later than the 60th day after the date of such receipt.
					.
			(e)Conforming amendments
 (1)Section 223(b) of such Code is amended by striking paragraphs (2), (5), (7), and (8) and the last sentence of paragraph (4).
 (2)Section 223 of such Code is amended by striking subsection (c). (3)Section 223(d)(1)(A)(ii) of such Code is amended by striking exceeds the sum of and all that follows through the period at the end and inserting exceeds the limitation with respect to such beneficiary under paragraphs (1) and (2) of subsection (b)..
 (4)Section 223(g)(1) of such Code is amended— (A)by striking Each dollar amount in subsections (b)(2) and (c)(2)(A) and inserting In the case of a taxable year beginning after 2021, each dollar amount in paragraphs (1) and (2) of subsection (b);
 (B)by striking thereof and all that follows in subparagraph (B) through calendar year 2003 and inserting after substituting the following: calendar year 2020; and (C)by striking under subsections (b)(2) and (c)(2)(A) and inserting under paragraphs (1) and (2) of subsection (b).
 (f)Effective dateThe amendments made by this section shall apply with respect to months in taxable years beginning after December 31, 2020.
 3.Hospital price transparencyThe provisions of part 180 of subchapter E of subtitle A of title 45 of the Code of Federal Regulations (as added at 84 Fed. Reg. 65524 et seq.) are codified and shall have the force and effect of law.
		